Walton, J.
This is a suit in equity presented at the same time and supported by the same evidence as the foregoing suit of Alley v. Chase. And for one of the same reasons-, — namely, *541the inherent weakness and utter insufficiency of the evidence in support of the facts on which the right to the relief asked for rests, — the same entry must be made.
O. P. Dutton, for complainant.
Wiswell, King and Peters, B. E. Tracy, with them, for defendant.

Bill dismissed with costs.

Peters, C. J., Virgin, Libbey, Haskell and Wihtehouse, JJ., concurred.